Citation Nr: 0205264	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  01-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
obstructive sleep apnea.  

(The issues of entitlement to service connection for 
obstructive sleep apnea and entitlement to service connection 
for cardiovascular disease will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1956 to March 1957, from February 1978 to February 1980, from 
April 1983 to October 1983 and from March 1985 to September 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for obstructive sleep 
apnea and entitlement to service connection for 
cardiovascular disease pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The Board denied service connection for obstructive sleep 
apnea in September 1993.  

2.  The evidence at the time of the September 1993 Board 
decision included service medical records, the report of a 
private polysomnography study dated in December 1989, records 
and opinions from Michael A. Diamond, M.D., dated from 1989 
to 1992, and VA records including the report of a VA sleep 
study and examination in July 1990, the report of an August 
1992 VA hospitalization, and a November 1992 opinion from 
Michael J. Cicale, M.D., Chief of a pulmonary section of a VA 
Medical Center.

3.  The evidence received since the Board's September 1993 
decision includes an August 1998 polysomnography report from 
Siong-chi Lin, M.D., to the effect that the veteran has 
moderately severe positional obstructive sleep apnea, as well 
as other medical opinions that the veteran has sleep apnea.   

4.  The evidence received since the Board's September 1993 
decision bears directly and substantially upon the specific 
matter under consideration; it is neither cumulative nor 
redundant; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the Board denied service connection 
for obstructive sleep apnea in September 1993 is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
That means that for a claim of service connection, there must 
be evidence of a current disability, evidence of disease or 
injury during service and evidence of a link between the two.  
Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Review of the claims folder discloses a previous decision by 
the Board.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The Veterans Claims Assistance Act of 2000 (VCAA) does not 
require the reopening of a claim that has been disallowed, 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  Regulations published pursuant to VCAA provided 
a more restrictive definition of new and material evidence, 
effective August 29, 2001; 66 Fed Reg. 45620, Aug. 29, 2001.  
The earlier, more favorable version will be applied here.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The evidence at the time of the September 1993 Board decision 
included service medical records.  These showed the veteran 
had been hospitalized following a severe bronchospastic 
episode in August 1985 and that a thorough work-up led to a 
diagnosis of bronchial asthma in September 1985.  The 
disorder was treated and the symptoms resolved.  Service 
connection was granted for bronchial asthma, with a non-
compensable rating.  

A few years after the veteran's last period of active duty, 
he was treated by Michael A. Diamond, M.D., whose notes cover 
the period from October 1989 to January 1992.  A private 
polysomnography study, dated in December 1989, concluded that 
the veteran did have episodes of obstructive sleep apnea.  
Dr. Diamond expressed various opinions.  In January 1990, Dr. 
Diamond expressed the opinion that the veteran had 
obstructive sleep apnea since 1985 and not bronchial asthma.  
In December 1990, Dr. Diamond reported spirometry showed mild 
small airway obstruction and polysomnography showed 
obstructive sleep apnea; the doctor was of the opinion that 
the veteran's symptoms were more likely to be related to 
sleep apnea than obstructive lung disease.  In a January 1992 
letter, Dr. Diamond expressed the opinion that the veteran 
had bronchial asthma and obstructive sleep apnea.  

The report of a VA sleep study in July 1990, shows that while 
the veteran had 5 apnea events ranging from 10 to 18 seconds, 
there was no significant desaturation and the study was 
considered to represent a normal pattern with no significant 
sleep disorder of breathing.  

In August 1992, the veteran was hospitalized at a VA medical 
center for dyspnea.  The diagnosis was mild restrictive 
ventilatory lung disease.  

In a November 1992 opinion, Michael J. Cicale, M.D., Chief of 
a pulmonary section of a VA medical center, reported on his 
review of the veteran's records and consultation with other 
physicians who had previously evaluated the veteran.  It was 
concluded that the veteran might have very mild exercise 
induced asthma and that the majority of his pulmonary 
function test abnormalities were most likely the result of 
his obesity.  His diagnosis was probable mild asthma.  The 
doctor concluded that there was no evidence in 1990 of sleep 
apnea; and, if there were, it would not be related to the 
service-connected bronchial asthma diagnosed in 1985.  

Thus, the preponderance of evidence at the time the Board 
denied the claim, in September 1993, showed that the 
diagnosis of obstructive sleep apnea was questionable and 
that if the veteran did have apnea, it was not related to the 
asthma experienced in service.  

Since the Board's September 1993 decision, evidence has been 
received which supports a diagnosis of obstructive sleep 
apnea.  Particularly, there is an August 1998 polysomnography 
report from Siong-chi Lin, M.D., to the effect that the 
veteran has moderately severe positional obstructive sleep 
apnea on his back.  Wahba W. Wahba, M.D., also reported a 
diagnosis of obstructive sleep apnea in a letter dated in 
October 1998, as well as in notes dated in November 1998 and 
December 1999.  Glen H. Rayos, M.D., also reported sleep 
apnea in a letter dated in December 1999.  

Since the diagnosis of obstructive sleep apnea was 
questionable when the Board made its September 1993 decision, 
and there is now new evidence that the veteran has the 
disorder, in the form of a sleep study and the opinions of 3 
doctors, this new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It is new and material and it requires that the claim be 
reopened.  38 C.F.R. § 3.156 (2001).  




ORDER

As new and material evidence has been submitted, the petition 
to reopen a claim of entitlement to service connection for 
obstructive sleep apnea is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


